USDC IN/ND case 4:20-cv-00094-PPS-JEM document 9 filed 03/17/21 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                           HAMMOND DIVISION AT LAFAYETTE

 TIMOTHY EDWARD SKAGGS,

               Plaintiff,

                      v.                           CAUSE NO. 4:20-CV-94-PPS-JEM

 YODER, et al.,

               Defendants.

                                 OPINION AND ORDER

       Timothy Edward Skaggs, a prisoner without a lawyer, filed a complaint under 42

U.S.C. § 1983, alleging the officers who arrested him used excessive force against him.

ECF 1. “A document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation

marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, I must

review the merits of a prisoner complaint and dismiss it if the action is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief against a defendant who is immune from such relief.

       Skaggs alleges that he was at a friend’s house on February 25, 2019, when police

arrived to serve a warrant on him. Skaggs attempted to hide in the attic above the

garage, but the police found him. When the police opened the attic access panel, Skaggs

surrendered. He sat on the edge and prepared to jump down, but Officer Yoder, of the

Carroll County Sheriff’s Department, had his K-9 dog positioned directly below him.
USDC IN/ND case 4:20-cv-00094-PPS-JEM document 9 filed 03/17/21 page 2 of 4


Skaggs asked the officers several times to move the dog, but they did not. Officer Blake,

of the Monticello Police Department, grabbed his dangling leg and tried to pull him

down, but his shoe came off. By this time, the dog had moved, so Skaggs jumped down.

Six to eight officers then punched, kicked, and slammed him into the ground, even

though he was not resisting. He was then handcuffed, and while in restraints, the K-9

dog was released long enough to bite him on the shoulder and down his back. His

wounds were treated at a hospital.

       “A claim that an officer employed excessive force in arresting a person is

evaluated under the Fourth Amendment’s objective-reasonableness standard.” Abbott v.

Sangamon Cty., Ill., 705 F.3d 706, 724 (7th Cir. 2013). The question in Fourth Amendment

excessive use of force cases is “whether the officers’ actions are ‘objectively reasonable’

in light of the facts and circumstances confronting them, without regard to their

underlying intent or motivation.” Graham v. Connor, 490 U.S. 386, 397 (1989). “The test of

reasonableness under the Fourth Amendment is not capable of precise definition or

mechanical application.” Bell v. Wolfish, 441 U.S. 520, 559 (1979). The question is

“whether the totality of the circumstances” justifies the officers’ actions. Graham, 490

U.S. at 396 (quoting Tennessee v. Garner, 471 U.S 1, 8-9 (1985)).

       Skaggs states a claim against Officer Yoder and Officer Blake. The complaint

alleges that the officers beat him even though he was not resisting, and then the K-9 dog

bit him after he was handcuffed. He has plausibly alleged that these actions were

objectively unreasonable.




                                              2
USDC IN/ND case 4:20-cv-00094-PPS-JEM document 9 filed 03/17/21 page 3 of 4


       As for the unknown officers, they must be dismissed. “[I]t is pointless to include

lists of anonymous defendants in federal court; this type of placeholder does not open

the door to relation back under Fed. R. Civ. P. 15, nor can it otherwise help the

plaintiff.” Wudtke v. Davel, 128 F.3d 1057, 1060 (7th Cir. 1997) (citations omitted).

       For these reasons, the court:

       (1) GRANTS Timothy Edward Skaggs leave to proceed against Officer Yoder and

Officer Blake their individual capacities for compensatory damages for using excessive

force against him on February 25, 2019, in violation of the Fourth Amendment;

       (2) DISMISSES the Unknown Officers of the White County Sheriff’s Department;

       (3) DISMISSES all other claims;

       (4) DIRECTS the clerk to request a Waiver of Service from (and if necessary the

United States Marshals Service to serve process on) Officer Yoder at the Carroll County

Sheriff’s Department and Officer Blake at the Monticello Police Department and to send

them a copy of this order and the complaint pursuant to 28 U.S.C. § 1915(d);

       (5) ORDERS the Carroll County Sheriff’s Department and the Monticello Police

Department to provide the United States Marshals Service with the full name, date of

birth, social security number, last employment date, work location, and last known

home address of any defendant who does not waive service, if it has such information;

and

       (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Officer Yoder and Officer Blake

to respond, as provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R.




                                              3
USDC IN/ND case 4:20-cv-00094-PPS-JEM document 9 filed 03/17/21 page 4 of 4


10-1(b), only to the claims for which the plaintiff has been granted leave to proceed in

this screening order.

      SO ORDERED on March 17, 2021.

                                                s/ Philip P. Simon
                                                PHILIP P. SIMON, JUDGE
                                                UNITED STATES DISTRICT COURT




                                            4
